*274On Petition eor a Rehearing.
Biddle, J.
The petition for a rehearing in this case raises no point which was not fully considered before the decision was rendered. We found no difficulty in settling the law of the case; the uncertainty lies in the facts. The verdict for the appellee is not completely satisfactory, nor would it be, if) on the same evidence, it had been for the appellant. It is not the duty of this court to reverse a case merely because it is doubtful. This would be to allow the parties to experiment on jury verdicts without any reasonable hope of a more satisfactory result. Such a practice would lead to loose and ruinous litigation. To reverse a case, it must be clearly wrong in law, or clearly against fact. When a case, merely doubtful, not ■contrary to law or fact, as we held this to be, is once decided, it must be held as settled.
The petition for a rehearing is overruled.